A careful perusal of the record leaves us with the impression that the matter has been heard and determined substantially in accord with the principles of law applicable, and that the validity of the trial should be sustained. All questions in dispute have been settled by the verdict, and no action or ruling on the part of the trial court has been discovered by us which we apprehend should be held for reversible error.
The exceptions relating to the admission and exclusion of evidence, and those directed to the charge, must all be resolved in favor of the validity of the trial. No new question of law or one not heretofore settled by our decisions is presented by the appeal. The verdict and judgment will be up held.
No error.